Citation Nr: 1703263	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet.

2.  Entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee, in excess of 10 percent prior to December 19, 2011, and in excess of 20 percent from December 19, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board recognizes that the Veteran requested a Travel Board hearing on his March 2010 substantive appeal.  However, the Veteran subsequently indicated in July 2013 that he no longer wanted a hearing.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

These issues return to the Board following remands issued in November 2011 and May 2013.  The most recent remand in May 2013 directed the RO to provide to the Veteran a statement of the case with respect to the issues of entitlement to higher initial disability ratings for patellofemoral pain syndrome with degenerative patellofemoral disease of the left knee and right knee, as well as to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected tendinitis/metatarsalgia of the bilateral feet.  A statement of the case relevant to the knee disabilities was issued in July 2013, while the Veteran was provided with a VA examination with respect to his tendinitis/metatarsalgia of the bilateral feet in April 2014.  As such, the Board finds that there has been substantial compliance with the Board's May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The Board recognizes that its May 2013 remand also addressed the issue of entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, right knee, in excess of 10 percent prior to December 19, 2011, and in excess of 30 percent from December 19, 2011.  However, following the issuance of the July 2013 statement of the case, the Veteran submitted a substantive appeal in July 2013 in which he indicated his desire to appeal only the left knee issue to the Board.  As such, the issue of entitlement to a higher initial disability rating for the right knee disability is not before the Board at this time.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the evidence of record indicates that the Veteran is currently employed as a custodian for the U.S. Postal Service and has maintained his employment throughout the period on appeal.  As discussed in further detail below, although the Veteran's foot symptomatology clearly impacts his job performance, there is no evidence showing that these symptoms render him unemployable.  As such, the issue of entitlement of entitlement to a TDIU will not be addressed by the Board at this time.  

The issue of entitlement to a higher initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tendinitis/metatarsalgia of the bilateral feet has been manifested by pain on manipulation (passive motion/nonweight-bearing) and accentuated on use and weight-bearing, productive of functional impairment of impaired gait and inability to sustain prolonged standing or walking, and has been described as only moderate in nature.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral tendinitis/metatarsalgia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5279, 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in October 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The appeal for a higher initial disability rating stems from a notice of disagreement with the initial disability rating assigned for the disability at issue in the rating decision which awarded service connection.  As such, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2016).  Rather, only notice pursuant to to the provisions of 38 U.S.C. § 5104 as to the provision of a rating decision, and 38 U.S.C. § 7105 as to the provision of a statement of the case, apply.  Both have been provided to the Veteran and his representative.

As to the duty to assist, VA has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a multitude of relevant VA examinations, to include examinations in July 2006, April 2007, January 2012, September 2012, and April 2014.  The report of the most recent VA examination in April 2014 included a review of the Veteran's medical history, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  In this regard, the Board finds that the reported clinical findings of record are sufficient to satisfy the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) that pursuant to 38 C.F.R. § 4.59, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is currently in receipt of a 10 percent evaluation for his service-connected bilateral foot tendinitis/metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under Diagnostic Code 5279.  38 C.F.R. § 4.71a.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 5279.  38 C.F.R. § 4.71a.

The Board notes that the Veteran is also separately service connected for bilateral pes planus (rated as 10 percent disabling under Diagnostic Code 5276), residuals of stress fracture, left ankle, with marked limitation of motion (rated as 20 percent disabling under Diagnostic Code 5271), and residuals of stress fracture, right ankle, with marked limitation of motion (rated as 20 percent disabling under Diagnostic Code 5271).  38 C.F.R. § 4.71a.

In correspondence dated in June 2006, the Veteran's supervisor at the U.S. Postal service indicated that the Veteran's feet had affected his job performance in that his working ability and working habits have changed (spending less time on outside yard work and around the post office building), he had to sit down more in the break room or in his supply room due to foot pain, he took time off from work on the Family Medical Leave Act (FMLA) due to his feet, and he sometimes had to leave work early due to foot pain.  The supervisor indicated that the Veteran complained a lot about his feet hurting, which put him behind on his job, and indicated that the Veteran walked like something was wrong with his feet.

The Veteran was provided with a VA joints examination in July 2006, at which time he was diagnosed as having planovalgus flatfeet; history of fracture right fibula, healed; and history of possible fracture left ankle.  Subjectively, the Veteran reported having pain when on his feet long periods, when going up steps, and occasionally when on flat ground pushing carts at work.  Upon objective examination, the Veteran got in and out of a chair without difficulty.  He walked with a slight limp with an obvious flatfoot deformity, but would not heel or toe walk, stating that it hurt.  Posture of the feet was that of a flatfoot, with the heels in valgus and normal weightbearing lines.  The Veteran was neurovascularly intact in both lower extremities and did not exhibit atrophy.  He reported painful motion and that he was tender to touch under the metatarsal heads.  X-rays revealed planovalgus flatfoot deformity with normal bony architecture and no sign of other deformity except for the flatfeet, as well as a healed fracture in the distal right fibula.

The Veteran was provided with a VA feet examination in April 2007, at which time he was diagnosed as having planovalgus flatfoot with metatarsalgia and bilateral, healed distal fibular fractures.  Subjectively, he reported continuing discomfort in his heels, ankles, and forefeet.  Upon objective examination, the Veteran got in and out of his chair without difficulty.  He walked with a slow, careful gait and stated that he could not heel or toe walk due to discomfort in his feet.  He exhibited a planovalgus flatfoot stance with no arches.  There was no deviation from the midline and his ankles were in valgus.  His feet were supple, and the Veteran was tender under the metatarsal heads of both feet and tender over the distal fibulae where there were healed fractures palpable.  The Veteran was neurovascularly intact.  The examiner opined that the Veteran's metatarsalgia was as likely as not related to his service-connected stress fractures, but that there was not any evidence of tendinitis.  

In an August 2007 application for FMLA, the Veteran's VA physician indicated that he suffered from chronic foot and ankle pain due to previous fractures sustained while in military service, and that he wore support braces on both ankles.  However, the examiner opined that it would not be necessary for the employee to take work only intermittently or to work on a less than a full schedule as a result of the condition.  In addition, the physician opined that the Veteran was currently not incapacitated due to his foot condition, but that after prolonged standing (i.e., working long hours) he may experience episodic periods of incapacity which may last up to two days.  

The Veteran was provided with a VA foot examination in January 2012, at which time he was diagnosed as having bilateral metatarsalgia as well as fracture of the fibulae.  The Veteran reported having pain in both feet, from the metatarsal to the heels, since military service.  Objective examination did not reveal hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries other than flatfeet.  The Veteran reported regularly using a foot brace.  The examiner opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis due to the Veteran's bilateral foot disability.  The examiner also opined that the Veteran's bilateral foot disability impacted his ability to work in that he had foot pain after long periods on his feet.  

The Veteran was next provided with a VA flatfoot (pes planus) examination in September 2012.  Subjectively, the Veteran reported painful feet and indicated that he had worked as a custodian for the U.S. Postal Service for the past 20 years, and that his feet hurt when he climbed ladders, tried to run, or walked on hard surfaces.  Upon objective examination, he exhibited no corns, no calluses, and no areas of irritation or texture change.  The examiner noted that frequently people with congenital pes planus will have callus changes or corns along the medial plantar of the first metatarsals or the first interphalangeal joints of hallux due to pronation and the low arch; here, however, the Veteran had no findings of that nature.  His skin was soft and fully normal, "even better than normal for someone his age and a custodian."  Neurologically, the Veteran exhibited protective-sensation muscle strength.  Structurally, the Veteran exhibited a low profile arches to appearance; when he stood he again exhibited low profile arches, but fingers could be slipped into his arch.  His Achilles were straight, and there were no signs of medial bulge through the arch area.  Radiographs demonstrated normal bone and stock.  The calcaneal pitch angle was within normal limits as well.  The examiner compared his findings with the previous radiology reports, and noted that they reported a normal, maintained arch with minimal hallux valgus.  The examiner noted that the Veteran wore soft orthoses which the Veteran indicated had helped, although he still experienced foot pain. The examiner opined that the level of pain that the Veteran was complaining of at the time of the examination could not be explained by his examination, and concluded that the Veteran was a 54-year-old male who had been standing for 20 years as a janitor, had mild congenital low arches, and could expect to occasionally have some foot pain as most people did at his age.  

The Veteran was provided with his most recent VA flatfoot (pes planus) examination in April 2014, at which time he was diagnosed as having bilateral pes planus and metatarsalgia.  Subjectively, the Veteran described daily pain on the plantar aspect of his heels and the balls of his feet.  The Veteran further indicated that he wore inserts and was subject to no work restrictions.  Upon objective examination, the Veteran exhibited pain upon use of the feet which was accentuated upon use, bilaterally.  The Veteran also exhibited pain upon manipulation of the feet which was accentuated upon manipulation, bilaterally.  However, there was no evidence of characteristic calluses or swelling upon use.  The Veteran's symptoms were not relieved by arch supports, although he exhibited extreme tenderness of the plantar surfaces of the bilateral feet which was improved by orthopedic shoes or appliances.  The Veteran also exhibited decreased longitudinal arch height upon weightbearing, as well as objective evidence of marked deformity of the feet, bilaterally.  Although there was evidence of bilateral pronation of the feet, there was no evidence of the weight-bearing line falling over or medial to the great toe, lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowling of the Achilles tendons, or marked inward displacement and severe spasm of the Achilles tendons upon manipulation.  The Veteran reported the regular use of shoe inserts.  There was no evidence of traumatic arthritis of the feet.  The examiner opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis due to the Veteran's bilateral pes planus.  The examiner additionally opined that the Veteran's flatfoot conditions did not impact his ability to work.  The examiner noted that there was no additional weakness, fatigability, discoordination, decrease range of motion, or loss of joint function after repetitive use or flare-ups.  The examiner emphasized that the Veteran's level of pain was only "moderate" from all of his foot conditions, although he could not assign a percentage without resort to speculation.  The examination revealed tenderness in the plantar aspects of his heels and toes.  The Veteran was neurologically intact, with good pulses and no evidence of swelling.  His gait and the range of motion of his toes were within normal limits.  

In applying the applicable law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected bilateral foot tendinitis/metatarsalgia.  Regarding his bilateral metatarsalgia, the Veteran is presently assigned a 10 percent rating for this disability under Diagnostic Code 5279.  As such, as noted above, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 5279.  38 C.F.R. § 4.71a.  

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether higher or separate disability ratings may be warranted for the Veteran's bilateral metatarsalgia, but finds none are raised by the medical evidence.  As mentioned above, the Veteran is already separately service connected for bilateral pes planus (rated as 10 percent disabling under Diagnostic Code 5276), residuals of stress fracture, left ankle, with marked limitation of motion (rated as 20 percent disabling under Diagnostic Code 5271), and residuals of stress fracture, right ankle, with marked limitation of motion (rated as 20 percent disabling under Diagnostic Code 5271).  There is no evidence of  hallux valgus (bunions) under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The only remaining Diagnostic Codes pertaining to the foot that allow ratings in excess of 10 percent are Diagnostic Code 5278 for claw foot, Diagnostic Code 5283 for moderately severe malunion or non-union of tarsal or metatarsal bones, and Diagnostic Code 5284 for moderately severe "other" foot injuries.  The requirements for higher ratings under these codes are not raised by the evidence.  Claw foot was not observed by the VA examiners.  Additionally, the VA examiners determined that the Veteran had use of his feet, and specifically opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  This indicates that he has not lost the use of his feet.  The April 2014 VA examiner opined that the Veteran's level of pain was only "moderate" from all of his foot conditions, suggesting that the criteria for a "moderately severe" foot injury under Diagnostic Code 5284 for his metatarsalgia alone has not been met.  As such, higher or separate ratings for the Veteran's metatarsalgia are not warranted under any other Diagnostic Code.  

The Veteran clearly experiences functional impairment due to pain, on manipulation (passive motion and nonweight-bearing) and active motion, as well as accentuated on weight bearing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran's functional impairments described as impaired gait and inability to sustain prolonged standing or walking, have been clinically characterized as only moderate.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected bilateral tendinitis/metatarsalgia at any time during the appeal period.  Thus, the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


ORDER

An initial disability rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet is denied.


REMAND

The Veteran also seeks entitlement to higher initial disability ratings for his service-connected patellofemoral pain syndrome with degenerative patellofemoral disease of the left knee.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated on the merits.  

A review of the record indicates that the Veteran was last provided with a VA examination pertinent to his left knee disability in December 2011, approximately five years ago.  However, the Veteran submitted an April 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire completed by his private physician which suggests that his knee symptomatology had worsened since the December 2011 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to ascertain the current severity of his service-connected left knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail. The rationale for all opinions should be provided.  The examiner is asked to determine the current severity of his left knee disability in accordance with VA rating criteria.

With respect to the left knee, the examiner is specifically asked to describe flexion and extension, in degrees, on active and passive motion and on weight-bearing and nonweight-bearing, as well as any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is also asked to identify and discuss  any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for higher initial ratings for the left knee disability.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


